DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 11-20, filed  as preliminary amendment, are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3A.	Regarding claim 12, the recitation,  “determines the wait-time length such that the aerial vehicle following departure after completing the wait-time length can arrive at a next destination by an arrival time set for the next destination” renders it indefinite, it is not clear, whether wait-time is included in the total trip including waiting period and the arrival time or else ? Appropriate clarification  is required.
3B.	 Regrading claim 13, the recitation, “wherein in a case that the aerial vehicle is scheduled to fly to a plurality of destinations and an alternative aerial vehicle is substituted for the aerial vehicle for transport to at least one destination, the determination unit determines a wait-time length such that the substituted aerial vehicle following departure after completion of the wait-time length can arrive at a next destination by an arrival time set for the next destination selected from among a plurality of destinations except for the at least one destination”, it is ambiguous. 
Appropriate clarification is required.

3C.	Regarding claims 18 and 19  the recitation,  “a pattern acquisition unit configured to acquire information representative of a lifestyle pattern of a recipient of the item, wherein the determination unit determines the wait- time length as a time that is equal to or less than a threshold value during which the recipient can receive the item, the time being indicated by the acquired information representative of the lifestyle pattern.” Renders it indefinite, since it is not clear, what type of information of life style pattern is being acquired? Is it, how slow the recipient walks to the item drop off location? Or due to some physical  disability, the recipient cannot get information on right time, or cannot reach to the drop off location on  drop off time or something else?
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 11-12 and 17are rejected under 35 U.S.C. 103 as being unpatentable over TORII et al. (USP 2019/0019141) in view of Serizawa  et al. (JP-2016210109) in view of  Su (CN-104658291A). 
As Per Claim 11, TORII et al. ( TORII) teaches, an information processing apparatus  (via logistics system,  1, Fig.1) [0042]) comprising: a judging unit configured to determine whether an aerial vehicle carrying an item can release the carried item at a destination;([0051-0052], also see [0041-0048]);  and a determination unit  (controller unit 21 of UAV 20 ) configured to determine the aerial vehicle within a predetermined airspace at the destination, ([0052], 0055], [0075]).
Examiner interprets : “the Aerial vehicle is not able to release the carrier items” as “delivery of items not made or  delivery not completed”.  
 	However, TORII does not explicitly teach,  a determination unit configured to determine a wait-time length for the aerial vehicle within a predetermined airspace at the destination when it is determined that the aerial vehicle is not able to release the carried item.
In a related field of Art,  Serizawa teaches, as robot delivery system , wherein, setting a standby time for handover at a delivery destination in a case where a recipient is absent , See ( [0008],  [0104-0111]).
It would have been obvious to one of ordinary skill in the art, having the teachings of TORII and Serizawa  before him  before the effective filing date of the claimed invention  to modify the systems of TORII, to include the  teachings (systems) of Serizawa   and configure with the system of  TORII  in order to  set waiting  standby time in case the recipient is absent. 
However, TORII  in view of Serizawa does not explicitly teach, a determination unit configured to determine a wait-time length for the aerial vehicle within a predetermined airspace at the destination when it is determined that the aerial vehicle is not able to release the carried item.
In  a related field of Art, Su teaches, a regional vehicle queuing time prediction method and system , wherein the system being equipped with servers, vehicle,  and a waiting time calculation module 22 for calculating the current time of the vehicle queue wait time, (See : [0033], [0040]).
It would have been obvious to one of ordinary skill in the art, having the teachings of TORII and Serizawa and Su  before him before the effective filing date of the claimed invention  to modify the systems of TORII, to include the  teachings (systems, waiting time calculation module) of Su and configure with the system of  TORII  in order to calculate a wait-time length for the aerial vehicle within a predetermined airspace at the destination. Motivation to combine the two teachings is, to achieve  total delivery time  calculation of  package delivery  (i.e., an added feature to calculate cost  and time of delivery of packages). 
As per Claim 12, TORII as modified by Serizawa and Su teaches the limitation of Claim 11. However, TORII   in view of Serizawa and  Su teaches, wherein the determination unit determines the wait-time length such that the aerial vehicle following departure after completing the wait-time length can arrive at a next destination by an arrival time set for the next destination. (TORII : [0082-0087], Su See  [0033], [0040])). 
As per Claim 17, TORII as modified by Serizawa and Su teaches the limitation of Claim 11. However, TORII   in view of Serizawa and  Su teaches, wherein when an upper limit of a transport time is provided in correspondence with an attribute of the item carried by the aerial vehicle, the determination unit determines the wait-time length for completion of transport of the item and departure of the aerial vehicle prior to elapse of the upper limit of the transport time, (Su : via the waiting time calculation module 22  being capable of  determining wait-time length for completion of transport of the item and departure of the aerial vehicle prior to elapse of the upper limit of the transport time., See : [0033], [0040]).
6.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over TORII et al. (USP 2019/0019141) in view of Serizawa  et al. (JP-2016210109) in view of 
Su (CN-104658291A) in view of Wu et al. (USP 2015/0069969).
As per Claim 14, TORII as modified by Serizawa and Su teaches the limitation of Claim 11. However, TORII   in view of Serizawa and  Su does not explicitly teach, wherein: the aerial vehicle includes a battery for power storage; and the determination unit determines that a remaining amount of power stored in the battery is insufficient for the aerial vehicle to complete the wait-time length and following departure fly to a location for recharge of the battery.  
 	In a related field of  Art, Wu et al. ( Wu) teaches, an apparatus for charge management of an electrical vehicle, wherein, charge status apparatus being equipped with a charging alert indicator module 306, “the charging alert indicator  module 306 may  determine 732 if the battery charge  status is low enough that the electric  vehicle 104 does not have enough energy to reach a next battery charging location”, [0082]).
It would have been obvious to one of ordinary skill in the art, having the teachings of TORII , Serizawa and Su  and Wu before him before the effective filing date of the claimed invention   to modify the combination  of TORII, to include the  teachings (charge status apparatus  ( charging alert indicator module)) of Wu and configure with the combination of  TORII  in order to  detect battery status and determine that there is enough charge to wait during waiting period and flight back.  Motivation to combine the two teachings is, to calculate  battery charge status for waiting time  (i.e., for having less charge reroute the vehicle to charging station).

Claim 15 is being rejected using the same rationale as claim 14. 

7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over TORII et al. (USP 2019/0019141) in view of Serizawa  et al. (JP-2016210109) in view of 
Su (CN-104658291A) in view of Cantaloube (USP 2018/0180444) 
As per Claim 16, TORII as modified by Serizawa and Su teaches the limitation of Claim 11. However, TORII   in view of Serizawa and  Su  does not explicitly teach, wherein the aerial vehicle includes a weather acquisition unit configured to acquire information on weather in an area where the aerial vehicle flies, and upon forecast of a predetermined weather event by the weather acquisition unit the determination unit determines the wait-time length after completion of which the aerial vehicle is able to return.  
In  related field of Art, Cantaloube  teaches, aircraft pilot assistance system , wherein,  “a meteorological alert level determined by a  weather monitoring module, the  weather monitoring module being on board the  Aircraft .” [0060], “environment sensors (terrain, weather, traffic) delivering situation images,”[0087], and  “monitoring of the environment (weather,  traffic, obstacles)”, [0120]).
It would have been obvious to one of ordinary skill in the art, having the teachings of TORII , Serizawa,  Su   and Cantaloube  before him before the effective filing date of the claimed invention  to modify the combination  of TORII, to include the  teachings  (weather monitoring module)  of Cantaloube and configure with the combination of  TORII  in order to obtain metrological alert, monitor  delivery environment and  compute wait time in recipients location. Motivation to combine the two teachings is, to obtain environmental data, to facilitate delivery of items  (i.e., decision making based on environmental situation).
8.	Claim18-19 are  rejected under 35 U.S.C. 103 as being unpatentable over TORII et al. (USP 2019/0019141) in view of Serizawa  et al. (JP-2016210109) in view of 
Su (CN-104658291A) in view of Prager et al. ( USP 2019/0193855).
As per Claim 18, TORII as modified by Serizawa and Su teaches the limitation of Claim 11. However, TORII   in view of Serizawa and  Su  does not explicitly teach,  a pattern acquisition unit configured to acquire information representative of a lifestyle pattern of a recipient of the item, wherein the determination unit determines the wait- time length as a time that is equal to or less than a threshold value during which the recipient can receive the item, the time being indicated by the acquired information representative of the lifestyle pattern.  
Examiner interprets , “a pattern acquisition unit configured to acquire information representative of a lifestyle pattern of a recipient of the item” as “biometric information of the recipient of the item”.
In  a related field of Art, Prager et al. (Prager) teaches, methods and systems for door-enables loading and release of Payload in an unmanned aerial vehicle (UAV), wherein, UAV being equipped with a Biometric  authentication system, authenticating users based on physiological characteristics, ,such as fingerprint or face recognition system..[0214].
It would have been obvious to one of ordinary skill in the art, having the teachings of TORII , Serizawa and Su and Frager before him before the effective filing date of the claimed invention to modify the combination  of TORII, to include the  teachings  (biometric authentication system)  of Frager and configure with the combination of  TORII  in order to authenticate the user and computing the waiting time based on  recipient authentication. Motivation to combine the two teachings is, to compute waiting time to facilitate delivery of items  (i.e., decision making based on environmental situation).
Claim 19 is being rejected using the same rationale as claim 18. 

9.	Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over TORII et al. (USP 2019/0019141) in view of Serizawa  et al. (JP-2016210109) in view of 
Su (CN-104658291A) in view of Murray et al. ( USP 2018/0144302). 
As per Claim 20, TORII as modified by Serizawa and Su teaches the limitation of Claim 11. However, TORII   in view of Serizawa and  Su  does not explicitly teach, a location detection unit configured to detect a wait location at which the aerial vehicle can land and wait, wherein upon detection of the wait location, the determination unit determines a wait-time length that is longer than that when a wait location is not detected.
In  a related field of art, Murray et al. ( Murray) teaches, system and method of security sending and receiving packages via drones, wherein, “where the recipient cannot be identified, the drone waits at the delivery location for a pre-determined period of time prior to traveling back to the brokerage area. As a further alternative, the  drone  may contact the shipper to determine if the package should be returned or sent to an alternative recipient.”, [0050]).
 It would have been obvious to one of ordinary skill in the art, having the teachings of TORII , Serizawa and Su   and Cantaloube  and Murray  before him
before the effective filing date of the claimed invention to modify the combination  of TORII, to include the  teachings  (System) of Murray  and configure with the combination of  TORII  in order to, where the recipient cannot be identified, the drone waits at the delivery location for a pre-determined period of time prior to traveling back to the brokerage area.  Motivation to combine the two teachings is, to  facilitate delivery of items  (i.e., decision making based on recipient situation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663